Exhibit 10.27

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Amended Agreement”) is
effective this 31st day of December 2008 and amends and restates in it its
entirety that certain Employment Agreement (the “Original Employment
Agreement”), dated as of May 16, 2008 (the “Effective Date”), by and between
NightHawk Radiology Holdings, Inc., a Delaware corporation (“Employer”), and
Mr. David Sankaran (“Executive”).

RECITALS

WHEREAS, the parties are entering into this Amended Agreement to amend the
Original Employment Agreement to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. PERIOD OF EMPLOYMENT. Employer shall employ Executive to render services to
Employer in the position and with the duties and responsibilities described in
Section 2 for the period (the “Period of Employment”) commencing on May 19, 2008
or such earlier date as shall be agreed upon between Executive and Employer (the
“Services Start Date”) and ending on the date upon which the Period of
Employment is terminated in accordance with Section 4.

2. POSITION AND RESPONSIBILITIES.

(a) Position. Executive accepts employment with Employer as Senior Vice
President and Chief Financial Officer and shall perform all services appropriate
to that position, as well as such other services as may be assigned by
Employer’s Chief Executive Officer (the “CEO”). Executive shall devote his best
efforts and full-time attention to the performance of his duties. Executive
acknowledges that it is understood that Executive will re-locate to Coeur
d’Alene, Idaho in a reasonable time frame as shall be agreed upon between
Executive and Employer.

(b) Other Activity. During the Period of Employment, and except upon the prior
written consent of the CEO, Executive shall not (i) accept any other employment
or (ii) engage in, manage, control, participate in, consult with, or render
services for, directly or indirectly, any other business, commercial, or
professional activity (whether or not pursued for pecuniary advantage) that is
competitive with Employer, creates a conflict of interest with Employer, or
otherwise materially interferes with his duties to Employer or the business of
Employer or any Affiliate (as such businesses exist or are in development during
the Period of Employment) (and shall immediately cease any such ongoing activity
that becomes so competitive, begins to create such a conflict or begins to
materially interfere with his duties to Employer or the business of Employer or
any Affiliate). An “Affiliate” shall mean any person or entity that directly or
indirectly controls, is controlled by, or is under common control with Employer.
Executive may engage in civic and charitable activities that do not interfere
with Executive’s employment under this Agreement and that do not conflict with
Employer’s interests.

3. COMPENSATION AND BENEFITS.

(a) Salary. In consideration of the services to be rendered under this
Agreement, Employer shall pay Executive $325,000 per year (as it may be adjusted
from time to time by the Compensation Committee of the Board, the “Base
Salary”), payable in regular installments in accordance with Employer’s general
payroll policies for salaried employees, in effect from time to time. Within
thirty



--------------------------------------------------------------------------------

EXECUTION COPY

 

(30) days of the beginning of each calendar year during the Period of
Employment, the Compensation Committee of the Board shall review Executive’s
Base Salary for the purpose of making market and performance increases, shall
make a determination of any such increase and give notice thereof to Executive.
It is understood that any such increase so determined may or may not apply
retroactively to the beginning of such calendar year, which shall be determined
by the Compensation Committee of the Board in its sole discretion.

(b) Bonus. In addition to the Base Salary, Executive shall, subject to such
performance criteria as have been or shall be determined by the Compensation
Committee of the Board (the “Annual Performance Criteria”), be eligible to
receive an annual bonus in an amount equal to 50% of Executive’s Base Salary if
such Annual Performance Criteria are satisfied (the “On-Target Annual Bonus”).
In addition, Executive shall be eligible to receive an additional bonus amount
up to 50% of Executive’s Base Salary (the “Above-Target Annual Bonus”) if the
Annual Performance Criteria are exceeded, such amount to be determined based
upon the conditions and formulae established by the Compensation Committee. The
Annual Performance Criteria and the formulae to determine Executive’s
Above-Target Annual Bonus shall be established from time to time by the
Compensation Committee of the Board in connection with its calendar-year market
and performance assessments described in Section 3(a). The On-Target Annual
Bonus and the Above-Target Annual Bonus shall be referred to herein as the
“Bonus” Any Bonus shall be paid to Executive less applicable withholding. Within
thirty (30) days of the beginning of each calendar year during the Period of
Employment (or such other period of time as shall be reasonably established by
the Compensation Committee of the Board), the Compensation Committee of the
Board and Executive shall agree upon performance criteria upon which the Bonus
shall be based. The Employer shall pay the Bonus, if so earned by satisfaction
of such criteria, on or after January 1 of the following calendar year, but in
no event later than January 30th of such year (or such later date as shall be
reasonably established by the Compensation Committee of the Board).

For purposes of clarification, Employer hereby acknowledges that for fiscal
2008, Executive shall be eligible to receive a Bonus which shall be based upon
the performance criteria that have already been established by the Compensation
Committee prior to Executive’s Services Start Date. For 2008, Executive’s Bonus,
if any, shall be calculated in accordance with Section 3(b) above and with the
formulas adopted by the Compensation Committee applicable to Employer’s other
executive management. Executive’s 2008 Bonus, if any, shall then be pro rated
based upon the number of days Executive is employed by Employer during 2008.

(c) Equity Grants. Employer will recommend at the first meeting of the Board of
Directors of Employer (the “Board”) following the Services Start Date that
Employer grant Executive (i) 25,000 restricted stock units and (ii) an option to
purchase 100,000 shares of the Employer’s Common Stock at a price per share
equal to the fair market value per share of the Common Stock on the effective
date of grant (which shall be established in accordance with the Board’s
policies) (collectively, the “Initial Grants”). The restricted stock units will
vest over three (3) years, with one-third of the restricted stock units vesting
on each of the three anniversaries following the Services Start Date. One-third
(33.34%) of the shares subject to the option shall vest on the one (1) year
anniversary of the Services Start Date (the “Anniversary Date”), and the
remaining shares shall vest monthly over the next 24 months in equal monthly
amounts subject to Executive’s continuing employment with Employer.

In addition, Employer will recommend at the first meeting of the Board following
the Anniversary Date that Employer grant Executive an additional option to
purchase 90,000 shares of the Employer’s Common Stock at a price per share equal
to then fair market value per share of the Common Stock on the effective date of
such grant (which shall be established in accordance with the Board’s policies)
(such grant, the “Anniversary Grant” and, together with the Initial Grants, the
“Grants”). The Anniversary Grant shall vest monthly over the 24 months following
the Anniversary Date such that the Anniversary Grant shall be fully vested two
(2) years following the Anniversary Date, subject to Executive’s continuing
employment with Employer.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

The Grants shall be subject to the terms and conditions of Employer’s 2006
Equity Incentive Plan. Except as described herein, no right to any stock is
earned or accrued until such time that vesting occurs, nor does the grant confer
any right to continue vesting or employment.

(d) Vacation and Holidays. Executive shall be entitled to not less than twenty
(20) days of vacation per calendar year (or such greater vacation benefits as
may be provided for by Employer’s vacation policies applicable to its senior
executives), pro rated for any partial year. Executive may accumulate and carry
over from one calendar year to the next any unused vacation time; provided,
however, that, in accordance with Employer’s vacation policies, at no time will
Executive be allowed to accumulate a balance of greater than twenty (20) days
vacation. Upon termination of this Agreement for any reason, Employer shall upon
such termination pay Executive in full for any accrued but unused vacation.
Executive also shall be entitled to such paid holidays as are established by
Employer for all employees.

(e) Benefits. As Executive becomes eligible, he shall have the right to
participate in and to receive benefits from all present and future benefit plans
specified in Employer’s policies and generally made available to salaried
employees and senior executives of Employer from time to time. The amount and
extent of benefits to which Executive is entitled shall be governed by the
specific benefit plan, as amended. Executive also shall be entitled to any
benefits or compensation tied to termination as described in Section 4. Employer
reserves the ability, in its sole discretion, to adjust benefits provided to
Executive in connection with the adjustment of benefits to salaried employees.
No statement concerning benefits or compensation to which Executive is entitled
shall alter in any way the Period of Employment or the termination thereof as
provided in this Agreement.

(e) Expenses. Employer shall reimburse Executive, or otherwise advance amounts,
for reasonable travel and other business expenses incurred or to be incurred by
Executive in the performance of his duties, subject to reasonable documentation
thereof and in accordance with Employer’s expense reimbursement policies in
effect from time to time, but in no event more than thirty (30) days after
Executive’s submission of such documentation in accord with such policies.

(f) Relocation Expenses. In connection with Executive’s relocation to the Coeur
d’Alene, Idaho area and in accordance with Employer’s relocation policy,
Employer will reimburse Executive in an amount up to $20,000 for all reasonable
moving, travel and temporary lodging expenses incurred by Executive within the
three (3) month period following the Services Start Date, subject to
(i) Employer’s standard relocation and expense reimbursement policies which
requires Executive to submit the request for reimbursement within thirty
(30) days of incurring the expense and (ii) Executive continuing to be employed
by Employer on the date of reimbursement. Upon request for reimbursement,
Employer shall pay such reimbursement amounts within thirty (30) days of
Employer’s receipt of Executive’s request for reimbursement. Notwithstanding the
foregoing, if, within twelve (12) months of the Services Start Date, Executive
resigns without Good Reason or is terminated with Cause, then Executive shall
re-pay to Employer all amounts paid to Executive pursuant to this Section 3(f).

(g) Signing Bonus. Upon execution of this Agreement by both parties, Executive
shall be eligible to receive a signing bonus equal to $50,000 (the “Signing
Bonus”). Employer shall pay Executive the Signing Bonus in one or more
installments as shall be requested by Executive in Executive’s sole discretion,
provided that payment of the Signing Bonus shall occur (whether or not requested
by Executive) prior to the end of the calendar year in which Executive begins
employment. If, within twelve (12) months of the Services Start Date, Executive
resigns without Good Reason or is terminated with Cause, then Executive shall
re-pay to Employer such portion of the Signing Bonus as shall have been paid to
Executive prior to such resignation.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

(h) Withholding. All compensation and comparable payments to be paid to
Executive under this Agreement shall be less all applicable withholdings
required by applicable federal, state or local law, including, without
limitation, payment of withholding taxes and unemployment compensation taxes in
such state or states as shall be mutually determined by Executive and Employer
in respect of Executive’s compensation under this Agreement.

4. TERMINATION OF EMPLOYMENT.

(a) By Employer Without Cause. At any time, Employer may terminate the Period of
Employment without Cause (as defined below), effective as of the date specified
in a written notice from Employer to Executive. Employer may dismiss Executive
as provided in this Section 4 notwithstanding anything to the contrary contained
in or arising from any statements, policies, or practices of Employer relating
to the employment, discipline, or termination of its employees. If the Period of
Employment is terminated by Employer without Cause, Employer shall continue to
pay Executive (A) his Base Salary, payable in regular monthly installments as
severance payments from the date of termination for a period of twelve
(12) months thereafter (the “Severance Period”), and (B) on or after January 1
of the following calendar year, but in no event later than January 30th of such
year (or such later date as shall be reasonably established by the Compensation
Committee of the Board), such pro rata amount of the Bonus that Executive would
have earned pursuant to the performance criteria established by the Compensation
Committee of the Board of Directors had the Period of Employment not been
terminated by Employer without Cause, pro-rated to the date of termination based
upon the actual number of days elapsed in the calendar year in which such
termination occurs (both such payments, the “Severance Payment”).
Notwithstanding the foregoing, the Executive shall only be entitled to the
Severance Payment if, and only if, Executive (1) has executed and delivered to
Employer within thirty (30) days from the date of Executive’s termination of
employment, the General Release in the form attached hereto as Exhibit A,
(2) has not revoked or breached the provisions of the General Release or
breached the provisions of this Agreement or the Confidentiality and Non-Compete
Agreement between Executive and Employer dated as of the date hereof (the
“Non-Compete Agreement”), and (3) does not apply for unemployment compensation
chargeable to Employer during the Severance Period. Upon such termination,
Executive shall not be entitled to any other salary, compensation or benefits
after termination of the Period of Employment, except as specifically provided
for herein or in Employer’s employee benefit plans or as otherwise expressly
required by applicable law (such as COBRA); provided, however, that Employer
shall pay Executive’s COBRA health insurance premiums from the date of
termination through the date that is twelve (12) months after the date of
termination. Notwithstanding anything to the contrary contained in this
Section 4(a), in the event Executive breaches the provisions of this Agreement
or the Non-Compete Agreement, the severance amounts payable by Employer under
this Section 4(a) shall not terminate unless and until more than fifteen
(15) days have elapsed from and after the date written notice of such breach has
been delivered to Executive without such breach having been cured during such
15-day period, provided, however, Executive will be permitted to avail himself
of the cure rights contained in this Section 4(a) one time only during the
Period of Employment.

(b) By Employer For Cause. At any time, and without prior notice (except as
otherwise provided in the definition of Cause set forth below), Employer may
terminate the Period of Employment for Cause. Employer shall pay Executive all
compensation then due and owing; thereafter, all of Employer’s obligations under
this Agreement shall cease. Termination shall be for “Cause” if Executive
(i) breaches his duty of loyalty to Employer or any of its Affiliates or engages
in any acts of dishonesty or fraud with respect to Employer or any of its
Affiliates or any of their respective business relations, (ii) commits a felony
or any crime involving dishonesty, breach of trust, or physical or emotional
harm to any person (or enters a plea of guilty or nolo contendere with respect
thereto),

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) breaches any material term of this Agreement or any other agreement
between Executive and Employer or any of its Affiliates and such breach (if
capable of cure) is not cured within fifteen (15) days following written notice
thereof from Employer, (iv) reports to work under the influence of alcohol or
illegal drugs, the use of illegal drugs (whether or not at the workplace) or
other repeated conduct causing Employer or any of its Affiliates substantial
public disgrace, disrepute or economic harm, (v) substantial and repeated
failure to perform the duties as reasonably directed by the CEO or (vi) gross
negligence or willful misconduct with respect to the Employer or any of its
Affiliates.

(c) By Executive for Good Reason. If Executive shall resign for Good Reason,
Executive shall be entitled to the same rights, and be subject to the same
restrictions as provided in Section 4(a) upon termination by Employer without
Cause. For purposes of this Section 4(c), “Good Reason” will mean Executive’s
voluntary resignation within ninety (90) days after the occurrence of any of the
following without the express written consent of Executive (i) a reduction in
Executive’s annualized Base Salary or (ii) without the express written consent
of Executive, a material diminution in Executive’s supervisory responsibilities,
or (iii) any requirement that the Executive relocate to a work site that would
increase the Executive’s one-way commute distance from Executive’s then
principal residence by more than fifty (50) miles, unless Executive accepts such
relocation opportunity; provided, however, that Executive acknowledges and
agrees that a requirement to relocate to the Coeur d’Alene, Idaho area from
Executive’s current residence shall not constitute Good Reason for purposes of
this Agreement. Notwithstanding the foregoing, in the event Executive notifies
Employer of his intention to resign for Good Reason, Employer shall have fifteen
(15) days from Employer’s receipt of the notice from Executive to cure the
condition that triggered Executive’s notice of termination. In addition to the
rights set forth in Section 4(a), in the event Executive shall resign for Good
Reason, Employer shall pay Executive’s COBRA health insurance premiums from the
date of termination by Executive for Good Reason through the date that is twelve
(12) months after the date of termination by Executive for Good Reason. In the
event that Executive terminates his employment for Good Reason, the Employer
shall be entitled to deliver written notice to Executive within fifteen
(15) days following such termination demanding that the determination of the
existence of Good Reason be determined by arbitration in accordance with the
procedures set forth in Section 9 hereof. If the arbitrator determines that Good
Reason did not exist, the termination shall be treated as a voluntary
termination by Executive and the Employer shall have no obligations to pay or
provide to Executive the compensation payments and other benefits to which he
would have otherwise been entitled to pursuant to a termination for Good Reason.
If the arbitrator determines that Good Reason did exist, Executive shall be
entitled to the same rights, and be subject to the same restrictions as provided
in Section 4(a) upon termination by Employer without Cause.

(d) Voluntary Termination by Executive. At any time, Executive may terminate the
Period of Employment for any or no reason by providing Employer at least thirty
(30) days’ advance written notice. Employer shall have the option, in its
complete discretion and upon payment of all compensation then due and owing
through the last day of the notice period, to make Executive’s termination
effective at any time prior to the end of such thirty (30) day notice period
and, thereafter, all of Employer’s obligations under this Agreement shall cease.

(e) Termination Upon Death or Disability. Executive’s employment with Employer
shall also terminate upon Executive’s death or Disability or other incapacity
(as determined by the Board in its good faith judgment). For purposes of this
Agreement, “Disability” shall mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. Alternatively,
Executive will be deemed disabled if determined to be totally disabled by the
Social Security Administration. Upon any such termination upon Executive’s death
or Disability, Employer shall pay Executive (or Executive’s estate or legal
representative or guardian) all compensation then due and owing; thereafter, all
of Employer’s obligations under this Agreement shall cease.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

(f) Acceleration. If Executive’s employment terminates without Cause or for Good
Reason, then the vesting schedule applicable to any stock options, restricted
stock or other rights to acquire stock in Employer (including, but not limited
to, the Grants) shall automatically accelerate by twelve (12) months and all
such stock options and other rights that would otherwise vest during such twelve
(12) month period shall, on the date of such termination, become vested and/or
immediately exercisable. In the event that Executive is terminated by Employer
(or its successor) within twelve (12) months of a Change in Control (as
hereinafter defined), then any then-unvested stock options, restricted stock or
other rights to acquire stock in Employer (as they may be assumed by Employer’s
successor) shall automatically and fully vest as of the date of such
termination. For purposes of this Agreement, the term “Change of Control” means
(i) a business combination (such as a merger or consolidation) of Employer with
any other corporation or other type of business entity (such as a limited
liability company), other than (A) a business combination which would result in
the voting securities of Employer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of Employer or such
controlling surviving entity outstanding immediately after such business
combination, and (B) any bona fide equity financing; or (ii) the sale, lease,
exchange or other transfer or disposition by Employer of all or substantially
all of Employer’s assets.

(g) Termination of Compensation. Except as otherwise expressly provided herein,
all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination or expiration of the Period of Employment shall cease upon such
termination or expiration, other than those expressly required under applicable
law (such as COBRA).

(h) Employer Right to Delay Payment. Notwithstanding anything to the contrary in
this Agreement, no severance payable to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be payable until Executive has a
“separation from service” within the meaning of Section 409A. Notwithstanding
anything to the contrary in this Agreement, if Executive is a “specified
employee” within the meaning of Section 409A at the time of Executive’s
termination of employment, then, if required, the Deferred Payments, which are
otherwise due to Executive on or within the six (6) month period following
Executive’s termination will accrue, to the extent required, during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Executive’s termination of
employment or the date of Executive’s death, if earlier. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Any amount paid under this Agreement that
qualifies as a payment made as a result of an involuntary separation from
service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that
does not exceed the Section 409A Limit (as defined below) will not constitute
Deferred Payments for purposes of this Section. The foregoing provision is
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. Executive and the Company agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. For purposes of this Agreement, “Section 409A Limit” means the
lesser of two (2) times: (i) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during the Company’s taxable year

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

preceding the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which
Executive’s employment is terminated.

 

  (i) Termination Obligations.

(i) Executive agrees that all property, including, without limitation, all
equipment, Confidential Information (as defined in the Non-Compete Agreement),
documents, books, records, reports, notes, contracts, lists, computer disks (and
other computer-generated files and data), and copies thereof, created on any
medium and furnished to, obtained by, or prepared by Executive in the course of
or incident to his employment, belongs to Employer. Accordingly, Executive shall
return such property to Employer promptly upon termination or expiration of the
Period of Employment.

(ii) All employee and other benefits to which Executive is otherwise entitled
shall cease upon the termination or expiration of the Period of Employment,
unless explicitly continued either under this Agreement or under any specific
written policy or benefit plan of Employer.

(iii) Upon termination or expiration of the Period of Employment, Executive
shall be deemed to have resigned from all offices and directorships then held
with Employer or any Affiliate.

(iv) The representations and warranties contained in this Agreement and
Executive’s obligations under this Section 4(i) shall survive the termination or
expiration of the Period of Employment and the termination of this Agreement.

(j) Cooperation. For sixty (60) days following any termination or expiration of
the Period of Employment and at Employer’s sole cost and expense, Executive
shall cooperate in a reasonable manner with Employer in all matters relating to
the winding up of pending work on behalf of Employer and the orderly transfer of
work to other employees of Employer. At all times following any termination or
expiration of the Period of Employment, Executive shall also cooperate in the
defense of any action brought by any third party against Employer that relates
in any way to Executive’s acts or omissions while employed by Employer; provided
that Employer shall reimburse Executive for his reasonable out-of-pocket
expenses after being provided with reasonable documentation of such expenses.

(k) Golden Parachute Taxes. In the event that any of the benefits provided to
Executive by this Agreement (A) constitute “parachute payments” within the
meaning of Section 280G of the Code, or any comparable successor provisions, and
(B) but for this paragraph would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then Executive’s benefits hereunder shall be either (1) provided to
Executive in full, or (2) provided to Executive as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts (when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes) results in the receipt by Executive of the greatest
amount of benefits, on an after-tax basis, notwithstanding that all or some
portion of such benefits may be subject to payment of an Excise Tax. Unless
Employer and Executive agree otherwise in writing, any determination required
under this Section 4(j) shall be made in writing in good faith by a mutually
determined and qualified third party (the “Professional Service Firm”). Any
reduction in payments and/or benefits required shall occur in the following
order: (1) reduction of cash payments; and (2) reduction of other benefits paid
to Executive. In the event that

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant for
Executive’s equity awards. For purposes of making the calculations required by
this Section 4(j), the Professional Service Firm may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. Employer and Executive shall furnish to the
Professional Service Firm such information and documents as the Professional
Service Firm may reasonably request in order to make a determination under this
Section 4(j). Employer shall bear all costs and expenses the Professional
Service Firm may reasonably incur in connection with any calculations
contemplated by this Section 4(j)(i).

5. ARBITRATION.

(a) Arbitrable Claims. To the fullest extent permitted by law, disputes between
Executive (and his attorneys, successors, and assigns) and Employer (and its
Affiliates, shareholders, directors, officers, employees, agents, successors,
attorneys, and assigns) relating in any manner to the employment or termination
of Executive, and all disputes arising under this Agreement (“Arbitrable
Claims”) shall be resolved by arbitration. All persons and entities specified in
the preceding sentence (other than Employer and Executive) shall be considered
third-party beneficiaries of the rights and obligations created by this
Section on Arbitration. Arbitrable Claims shall include, without limitation,
contract (express or implied) and tort claims of all kinds, as well as all
claims based on any federal, state, or local law, statute, or regulation,
excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include (to the fullest extent permitted by
law) any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, as well
as any claims asserting wrongful termination, harassment, breach of contract,
breach of the covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, defamation, invasion of privacy, and claims related to disability.

(b) Procedure. Arbitration of Arbitrable Claims shall be in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, as amended (“AAA Employment Rules”), as augmented in
this Agreement. Arbitration shall be initiated as provided by the AAA Employment
Rules, although the written notice to the other party initiating arbitration
shall also include a statement of the claim(s) asserted and the facts upon which
the claim(s) are based. Arbitration shall be final and binding upon the parties
and shall be the exclusive remedy for all Arbitrable Claims. Either party may
bring an action in court to compel arbitration under this Agreement and to
enforce an arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit or administrative action in any way related to any
Arbitrable Claim. Notwithstanding the foregoing, either party may, at its
option, seek injunctive relief under the laws of the State of Idaho. All
arbitration hearings under this Agreement shall be conducted in Kootenai County,
Idaho. The decision of the arbitrator shall be in writing and shall include a
statement of the essential conclusions and findings upon which the decision is
based. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN
REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY
JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT
TO ARBITRATE.

(c) Arbitrator Selection and Authority. All disputes involving Arbitrable Claims
shall be decided by a single arbitrator. The arbitrator shall be selected by
mutual agreement of the parties within thirty (30) days of the effective date of
the notice initiating the arbitration. If the parties cannot agree on an
arbitrator, then the complaining party shall notify the AAA and request
selection of an arbitrator in accordance with the AAA Employment Rules. The
arbitrator shall have only such authority to award equitable relief,

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

damages, costs, and fees as a court would have for the particular claim(s)
asserted. The fees of the arbitrator shall be paid equally by the parties. If
the allocation of responsibility for payment of the arbitrator’s fees would
render the obligation to arbitrate unenforceable, the parties authorize the
arbitrator to modify the allocation as necessary to preserve enforceability. The
arbitrator shall have exclusive authority to resolve all Arbitrable Claims,
including, but not limited to, whether any particular claim is arbitrable and
whether all or any part of this Agreement is void or unenforceable.

(d) Confidentiality. All proceedings and all documents prepared in connection
with any Arbitrable Claim shall be confidential and, unless otherwise required
by law, the subject matter thereof shall not be disclosed to any person other
than the parties to the proceedings, their counsel, witnesses and experts, the
arbitrator, and, if involved, the court and court staff. All documents filed
with the arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subsection concerning confidentiality.

(e) Continuing Obligations. The rights and obligations of Executive and Employer
set forth in this Section 5 shall survive the termination of Executive’s
employment and the expiration of this Agreement.

6. EXECUTIVE’S REPRESENTATIONS. Executive hereby represents and warrants to
Employer that (a) the execution, delivery and performance of this Agreement by
Executive does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (b) Executive is not a party
to or bound by any employment agreement or noncompete agreement or
confidentiality agreement with any other person or entity that would have the
effect of preventing Executive from entering into this Agreement or performing
his obligations described herein, and (c) upon the execution and delivery of
this Agreement by Employer, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms.

7. NOTICES. Any notice or other communication under this Agreement must be in
writing and shall be effective upon delivery by hand, or three (3) business days
after deposit in the United States mail, postage prepaid, certified or
registered, and addressed to Employer or to Executive at the corresponding
address below. Executive shall be obligated to notify Employer in writing of any
change in his address. Notice of change of address shall be effective only when
done in accordance with this Section.

Employer’s Notice Address:

NightHawk Radiology Holdings, Inc.

601 Front Avenue, #502

Coeur d’Alene, ID 83814

Attn: Vice President, General Counsel and Secretary

Telecopy: (208) 664-2720

with a copy to (that does not constitute notice):

Wilson Sonsini Goodrich & Rosati, P.C.

701 Fifth Avenue

Suite 5100

Seattle, Washington, 98104

Attn: Mark J. Handfelt

Email: mhandfelt@wsgr.com

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

Fax: (206) 883-2699

Executive’s Notice Address:

The last residential address known by Employer.

8. ACTION BY EMPLOYER. All actions required or permitted to be taken under this
Agreement by Employer, including, without limitation, exercise of discretion,
consents, waivers, and amendments to this Agreement, shall be made and
authorized only by the Board.

9. INTEGRATION. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Executive’s employment by Employer. This
Agreement supersedes all other prior and contemporaneous agreements and
statements, whether written or oral, express or implied, pertaining in any
manner to the employment of Executive, and it may not be contradicted by
evidence of any prior or contemporaneous statements or agreements. To the extent
that the practices, policies, or procedures of Employer, now or in the future,
apply to Executive and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.

10. AMENDMENTS; WAIVERS. This Agreement may not be amended except by an
instrument in writing, signed by each of the parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

11. ASSIGNMENT; SUCCESSORS AND ASSIGNS. Executive agrees that he will not
assign, sell, transfer, delegate, or otherwise dispose of, whether voluntarily
or involuntarily, or by operation of law, any rights or obligations under this
Agreement. Any such purported assignment, transfer, or delegation shall be null
and void. Nothing in this Agreement shall prevent the consolidation of Employer
with, or its merger into, any other entity, or the sale by Employer of all or
substantially all of its assets, or the assignment by Employer of any rights or
obligations under this Agreement. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective heirs, legal representatives, successors, and permitted assigns, and
shall not benefit any person or entity other than those specifically enumerated
in this Agreement.

12. SEVERABILITY. If any provision of this Agreement, or its application to any
person, place, or circumstance, is held by an arbitrator or a court of competent
jurisdiction to be invalid, unenforceable, or void, such provision shall be
enforced to the greatest extent permitted by law, and the remainder of this
Agreement and such provision as applied to other persons, places, and
circumstances shall remain in full force and effect.

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the law of the State of Idaho. Subject to Section 5, the parties
hereto irrevocably and unconditionally submit to the exclusive jurisdiction of
any state or federal court sitting in Coeur d’Alene, Idaho over any suit, action
or proceeding brought pursuant to the terms of this Agreement.

14. INTERPRETATION. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

15. CONFLICT WITH EMPLOYER POLICIES. In the event of any conflict between this
Agreement and the policies and procedures adopted by Employer from time to time
during the Period of Employment, this Agreement shall control.

16. EMPLOYEE ACKNOWLEDGMENT. Executive acknowledges that he has had the
opportunity to consult legal counsel in regard to this Agreement, that he has
read and understands this Agreement, that he is fully aware of its legal effect,
and that he has entered into it freely and voluntarily and based on his own
judgment and not on any representations or promises other than those contained
in this Agreement.

17. COUNTERPARTS; FACSIMILE SIGNATURE. This Agreement may be executed in one or
more counterparts and by facsimile signature, each of which shall constitute an
original and all of which together shall constitute one and the same instrument.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

The parties have duly executed this Agreement as of the date first written
above.

 

EXECUTIVE

/s/    David Sankaran

Mr. David Sankaran NIGHTHAWK RADIOLOGY HOLDINGS, INC.

/s/    David Engert

David Engert President & Chief Executive Officer

AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN

NIGHTHAWK RADIOLOGY HOLDINGS, INC. & DAVID SANKARAN

SIGNATURE PAGE

 

12



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, David Sankaran, in consideration of and subject to the performance by
NightHawk Radiology Holdings, Inc., a Delaware corporation (the “Employer”), of
its obligations under the Amended and Restated Employment Agreement, dated as of
December 31, 2008 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Employer and each of its affiliates and all present and
former directors, officers, agents, representatives, employees, successors and
assigns of the Employer and each of its affiliates and the Employer’s direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below.

 

1. I understand that any payments or benefits paid or granted to me under
Section 4(a), Section 4(c) and Section 4(f) of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 4(a), Section 4(c) and
Section 4(f) of the Agreement unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter or breach
this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Employer or its
affiliates. I also acknowledge and represent that I have received all payments
and benefits that I am entitled to receive (as of the date hereof) by virtue of
any employment by the Employer.

 

2. Except as provided in paragraphs 4 and 13 below and except for the provisions
of my Employment Agreement which expressly survive the termination of my
employment with the Employer, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the
Employer and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Employer or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Employer (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including, without
limitation, the Older Workers Benefit Protection Act); the Equal Pay Act of
1963, as amended; the Americans with Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including (without limitation) attorneys’ fees incurred in these matters) (all
of the foregoing collectively referred to herein as the “Claims”).

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation



--------------------------------------------------------------------------------

 

from employment with the Employer in compliance with the terms of the Agreement
shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including, without limitation, those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Employer would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Employer, or in the event I should seek to
recover against the Employer in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims. I
further agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

6. I represent that I am not aware of any claim by me other than the claims that
are released by this Agreement.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer, any Released Party or myself of any improper
or unlawful conduct.

 

8. I agree that I will forfeit all rights under Section 4 of the Agreement if I
challenge the validity of this General Release. I also agree that if I violate
this General Release by suing the Employer or the other Released Parties, I will
return all payments and otherwise reimburse the Employer for all benefits
(including accelerated stock options) received by me pursuant to the Agreement.

 

9. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

11. I agree to reasonably cooperate with the Employer in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Employer upon reasonable notice for interviews
and factual investigations; appearing at the Employer’s request to give
testimony without requiring service of a subpoena or other legal process;
volunteering to the Employer pertinent information; and turning over to the
Employer all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Employer asks for
my cooperation in accordance with this provision, the Employer will reimburse me
solely for reasonable travel expenses, including, without limitation, lodging
and meals, upon my submission of receipts.



--------------------------------------------------------------------------------

12. I agree not to disparage the Employer, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Employer and its affiliates confidential unless a prior written release from the
Employer is obtained. I further agree that as of the date hereof, I have
returned to the Employer any and all property, tangible or intangible, relating
to its business, which I possessed or had control over at any time (including,
but not limited to, Employer-provided credit cards, building or office access
cards, keys, computer equipment, manuals, files, documents, records, software,
customer data base and other data) and that I have not and shall not retain any
copies, compilations, extracts, excerpts, summaries or other notes of any such
manuals, files, documents, records, software, customer data base or other data.

 

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims (i) arising out of any breach by the Employer or by any Released Party
of the Agreement after the date hereof and (ii) to indemnification for which I
may be entitled to as a former officer or director of the Employer under their
respective charter and/or bylaws and/or other constituent documents so long as I
am otherwise entitled to be indemnified as authorized thereunder.

 

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                  ,          TO CONSIDER IT
AND THE CHANGES MADE SINCE THE                  ,          VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;



--------------------------------------------------------------------------------

  (vi) THE CHANGES TO THE AGREEMENT SINCE                  ,          EITHER ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

  (vii) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (viii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (ix) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE EMPLOYER AND BY ME.

 

DATE:                                                               
                                                      